Title: To Thomas Jefferson from Samuel Amory, 27 May 1785
From: Amory, Samuel
To: Jefferson, Thomas



Sir
London 27th. May 1785

Mr. Alexr. Moore having sail’d for America before the receipt of your Letter to him address’d to my Care; I am fearfull the want of that very kind introduction you favor’d him with to your Friends in Virgina. will be of great detriment to him.
I intend forwarding your Letter, and at the Same time again to solicit your friendship in his Behalf, by a request of your writing again to those Friends in America, in case of the miscarriage or loss of your former Letter. The very great marks of esteem and regard with which you have treated Mr. Moore, induc’d me to take the Liberty of writing you, as I hear it is uncertain whether you come to England. If the latter had been the case I shou’d have done myself the pleasure of personally waiting on you.
I have the Honor to be, Sr, Yr. most obed. Servt.,

Sam. Amory

